 
 
I 
111th CONGRESS
2d Session
H. R. 6092 
IN THE HOUSE OF REPRESENTATIVES 
 
August 10, 2010 
Mr. Bishop of New York introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Atlantic Striped Bass Conservation Act to allow recreational fishing for Atlantic Striped Bass in the Block Island Sound transit zone. 
 
 
1.Recreational fishing for Atlantic Striped Bass in the Block Island Sound transit zoneSection 9 of the Atlantic Striped Bass Conservation Act (16 U.S.C. 5158) is amended by adding at the end the following new subsection: 
 
(d)Recreational fishing in Block Island Sound transit zone 
(1)In generalExcept as provided in paragraph (2), the Secretary shall not prohibit fishing for Atlantic Striped Bass in the Block Island Sound transit zone. 
(2)ExceptionThis subsection does not limit the authority of the Secretary to establish seasonal or other temporary limitations on fishing that are specifically necessary for the conservation and management of Atlantic striped bass.  
(3)Block Island Sound transit zone definedIn this subsection the term Block Island Sound transit zone means the area of the exclusive economic zone within Block Island Sound, north of a line connecting Montauk Light, Montauk Point, New York, and Block Island Southeast Light, Block Island, Rhode Island; and west of a line connecting Point Judith Light, Point Judith, Rhode Island, and Block Island Southeast Light, Block Island, Rhode Island. .  
 
